DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29 and 41 are objected to because of the following informalities: the term “on” should be added between the terms “part” and “the” at the end of line 6 of claim 29; the term “processors” in line 2 of claim 41 should be amended to read “processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24-31, 33, 34, and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the originally filed Specification provides adequate written description for determining whether to calculate a maximum pressure value or a minimum pressure value for an electrical signal comprising an arterial pulse pressure waveform, and determining a maximum pressure value or a minimum pressure value from an electrical signal comprising an arterial pulse pressure waveform, it does not adequately describe making either determination from other types of electrical signals. For example, how would a processor be configured to determine a maximum pressure value or a minimum pressure value from an electroencephalography (EEG) signal? Or from an electrooculography (EOG) signal? Or from an electromyography (EMG) signal?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 22, 25, 34, 37, and 41 each recite the phrase “each of the plurality of groups of related points”. This phrase renders each claim, and their corresponding dependent claims, indefinite. As each base claim only recites one “plurality of groups of related points”, the term “each” in “each of the plurality of groups of related points” refers to only one “plurality of groups of related points”. The Examiner suggests amending each phrase to read “each group of the plurality of groups of related points” as this clearly indicates that the limitation is referring to each group of the plurality of groups. Claim 29 recites the phrase “for each of a plurality of troughs of the electrical signal”. It is unclear if this phrase is referring to one plurality of troughs of the electrical signal, or to each trough of a plurality of troughs of the electrical signal. Clarification is requested. For this examination, the phrase is being interpreted as “for each trough of a plurality of troughs of the electrical signal”. Claim 29 also recites the phrase “the minimum pressure value” in lines 3-4. This phrase lacks proper antecedent basis. The Examiner suggests amending the phrase to read “a minimum pressure value”. Claim 41, line 3 recites the phrase “the user”. This phrase lacks proper antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 34 follows.
Regarding claim 34, the claim recites a series of steps or acts, including determining vital sign information based at least in part on maximum pressure values, and determining an alert condition based on the vital sign information. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of determining vital sign information based at least in part on maximum pressure values and determining an alert condition based on the vital sign information set forth a judicial exception. These steps descibe a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 34 recites providing an alert to a member of a medical team, the alert indicating that an alert condition has been met, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The providing of the alert does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the provided alert, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of capturing an electrical signal from a user, determining whether to calculate a maximum pressure value or a minimum pressure value from the electrical signal, determining a current maximum pressure value, storing the current maximum pressure value, and setting the stored maximum pressure value as the maximum pressure value under a certain condition. With the exception of the step of capturing an electrical signal from a user, each of the other steps are themselves drawn to an Abstract Idea, each step capable of being performed mentally and/or by hand. Furthermore, the capturing, determining, storing, and setting steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes them from well-understood, routine, and conventional data gathering activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the capturing step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claims 22 and 41, the device recited in the claims is a generic device comprising generic components configured to perform the Abstract Idea. The recited sensor is a generic sensor configured to perform pre-solutional data gathering activity, and the recited processor is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer (processor) as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps and components pertaining to data gathering, or to other steps that are capable of being performed mentally and/or by hand. The capturing, determining, storing, and setting steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-14, and 16 of U.S. Patent No. 10,856,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, encompassing the subject matter present in each claim of the current invention. Therefore, any reference meeting the limitations set forth in claims 1-9, 12-14, and 16 of the US Patent would also meet the limitations set forth in claims 22-41 of the current invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Figure 1 of Dekker’054 (US Pub No. 2003/0163054 – cited by Applicant) discloses an apparatus comprising: an infrared sensor 106 configured to at least capture at least a portion of an arterial pulse pressure waveform from a user (page 3, section [0026]); and a processor 102 configured to east least: determine, for each of a plurality of related points of the arterial pulse pressure waveform, a pressure point (see maximum points shown in Figure 2), determine, for each of the pressure points, a corresponding first timestamp (page 3, section [0029] - the determination of Tp inherently requires determining timestamps for each maximum point), and determine one or more vital signs based at least in part on the plurality of pressure points and the plurality of corresponding timestamps (page 3, section [0029] discloses determining heart rate, and page 4, sections [0030-0035] disclose determining respiration rate). Addison et al.’782 (US Pub No. 2014/0066782 – cited by Applicant) and Thakur et al.’466 (US Pub No. 2015/0342466 – cited by Applicant) both teach that heart rate and heart rate variability may be calculated by determining either the maximum pressure value of a group of related points or a minimum pressure value of a group of related points. Misczynski et al.’214 (US Pub No. 2002/0188214 – cited by Applicant) teaches determining a heart rate by averaging a plurality of heart rates (page 6, section [0109], claim 15, and claim 26).
None of the prior art teaches or suggests, either alone or in combination, an apparatus, a method, or a non-transitory computer program product storing instructions, wherein a processor is configured to determine whether to calculate a maximum pressure value or a minimum pressure value for each of a plurality of groups of related points, in combination with the other claimed elements or steps..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791